[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ADDENDUM TO MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE
On September 28, 1990 the court issued its Memorandum of Decision granting the defendant's Motion to Strike the second count of the plaintiff's complaint. This court concluded that the notice to quit was improper and thus deprived the court of subject matter jurisdiction. Having so decided, this court granted the Motion to Strike. Upon reflection, this court feels that while the second count failed to state a claim upon which relief could be granted, the court should have dismissed that count, sua sponte, for lack of subject matter jurisdiction. The decision is therefore revised and the second count is dismissed.
BERGER, J.